EXAMINER AMENDMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 1, 2021, and March 9, 2022, are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed on July 19, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,144,421 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Status of Claims
Claims 7 and 13 are modified by the Examiner amendment contained herein.
Claims 1-20 are currently pending and are allowed.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Han Saem Hong (Reg. No. 69,424) on July 19, 2022.
The application has been amended as follows:

In the claims:
For claim 7, make the following changes:
7. The apparatus of claim 6, wherein the controller is configured to derive the temperature profile according to one or more assumptions that include (1) temperatures of the controller are higher than temperatures of the  memory during execution of the future operation, (2) the temperatures of the  memory will consistently rise across execution of the future operation, (3) the temperatures of the controller and the  memory have a linear relationship, or a combination thereof.

For claim 13, make the following changes:
13. The apparatus of claim 12, wherein the upcoming operation is a backup operation, a restore operation, or an erase operation associated with the  memory, wherein: 
the backup operation is for transferring runtime data from the DRAM to the  memory, 
the restore operation is for transferring backup data from the  memory to the DRAM, and 
the erase operation is for resetting data stored on the  memory to a predetermined value.


Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search of the prior art found no prior art which explicitly teaches or reasonably suggests, either alone or in combination, the combination of limitations in the independent claims 1 and 14-15 when the claims are considered as a whole.  Relevant prior art found considered pertinent to applicant's disclosure is listed in the attached PTO-892.  
Some of the prior art found, such as Jain et al. (U.S. Patent No. 7,099,735), Rangarajan et al. (U.S. Patent No. 9,760,136), and Shaik et al. (“Proactive Thermal Aware Scheduling”, IEEE, 2017), teaches using a temperature profile to monitor memory or CPU temperatures and predict potential failure.  Other prior art, such as Wang et al. (U.S. Patent No. 10,386,899) and Kalyanasundaram et al. (U.S. Patent No. 10,671,131), teaches identifying and monitoring tasks to control operating temperature.  However, none of the prior art found explicitly teaches or reasonably suggests, either alone or in combination, the combination of determining a temperature profile that characterizes temperatures of memory, calculating at least one predicted temperature of the memory during and/or after execution of an upcoming memory operation based on the temperature profile, and a real-time thermal measure of the control, and execute a remedial action for the upcoming operation, wherein the remedial action is based on the predicted temperature, as described in independent claim 1.  Independent claims 14-15 each contain limitations which are similar to the combination of limitations described above for independent claim 1.
Accordingly, claims 1-20 are allowed.
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113